HOWE, Justice
(concurring in the result):
I concur in the result. First, appointed defense counsel’s representation in the pretrial stages of the case did not fall to the level of a denial of due process but was within the broad ambit of a “legitimate exercise of judgment as to trial tactics or strategy.” State v. McNicol, Utah, 554 P.2d 203 (1976). Furthermore, any deficiency in preparation by first counsel was cured by the retention of new second counsel in advance of trial.
Secondly, denial of defendant’s motion for a continuance did not prohibit him from having effective assistance of counsel. The granting of a continuance is within the *148sound discretion of the trial court. State v. Moosman, Utah, 542 P.2d 1093 (1975). While the indefiniteness of the information furnished by the prosecution before the trial as to when the alleged offense occurred would have persuaded me to have been more liberal in giving defense counsel more time to investigate and prepare an alibi or other defenses, I cannot say the trial court’s denial of a continuance was an abuse of discretion. Defense counsel prepared five motions within a week of his appointment. He filed a motion for a bill of particulars on the same day he entered an appearance, nine days before trial. And with the exception of learning an exact date as to when the crime occurred (which was never furnished him), information to prepare an alibi was within defendant’s- own knowledge.
Thirdly, consideration of an alleged improper jury instruction is foreclosed by counsel’s failure to object to it at trial; neither does justice demand its consideration in view of the evidence in the record against defendant.
Finally, denial of defendant’s motion for a new trial lies within the discretion of the trial court, State v. Bundy, Utah, 589 P.2d 760 (1978), cert. den., 441 U.S. 926, 99 S.Ct. 2039, 60 L.Ed.2d 401 (1979), and there was no abuse of discretion in that regard. In view of the victim’s testimony, the defendant’s contradiction in his own testimony in reference to the victim, his admission of having lied about his immigrant status, and his vagueness in alibi testimony, it is highly unlikely that cumulative alibi testimony which he desired to present upon a new trial would have produced a different result.